Title: General Orders, 6 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Valley-Forge June 6th 1778.
                        Parol Perkaomy—C. Signs Portsmouth. Plymouth.
                        
                    
                    At a General Court Martial whereof Coll Chambers was President June 2nd 1778—Captn Stake of the 10th Pennsylvania Regiment tried for propagating a report that Coll George Nagle was seen on the 15th of May drinking either Tea or Coffee in Serjeant Howcraft’s tent with his Whore, her Mother, the said Howcraft and his Family to the Prejudice of good Order & military discipline.
                    The Court having considered the Charge & Evidence are unanimously of opinion that Captn Stake’s Justification is sufficient and do acquit him of the Charge exhibited against him.
                    The General approves the Acquittal.
                    At the same Court Lieutt Samuel Jones of the 15th Virginia Regiment tried for concealing and denying that he had in his Possession a pair of Mittins belonging to Capn Hull—2ndly Gaming on the 12th of May and at sundry other times—3rdly Behaving in a manner unbecoming an officer and Gentleman in treating Captn Hull with abusive language while under an Arrest and endeavoring to incense the Officers of his Regiment against him.
                    The Court having considered the charges & the Evidence are of Opinion that Lieutenant Jones is guilty of the charges exhibited against him, being breaches of the 5th Article of 18th section of the Articles of War, of repeated General Orders and of 21st Article of 14th section of the Articles of War and do sentence him to be discharged from the service.
                    The General is intirely disposed to believe from the Representations he has received in favor of Lieutenant Jones that he was incapable of having retained the Gloves with a fraudulent intention, but as he has been clearly proved to have been guilty of the pernicious Practice of Gaming which will invariably meet with every Mark of His Disapprobation he confirms the sentence of dismissing Lieutt Jones.
                    At the same Court Lieutt John Roberts of the 2nd North-Carolina Regiment tried 1st for behaving in a scandalous, infamous manner such as is unbecoming the Character of an Officer and a Gentleman—2ndly for absenting himself from Camp without leave.
                    The Court having considered the first Charge and the Evidence are unanimously of opinion that the facts stated in Evidence do not amount to scandalous infamous, behaviour, and do acquit Lieutt  Roberts thereof: Having considered the 2nd Charge and the Evidence are unanimously of opinion that Lieutenant Roberts is not guilty of 2nd Charge exhibited against him and do acquit him.
                    The General approves the Acquittal; He is sorry to see little personal Bickerings between Officers, which cannot with Propriety be drawn into military Offences made the subjects of a Court-Martial.
                